DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments/Arguments
Applicant's amendments and arguments filed 27 January 2021 have been fully considered but are not persuasive. 
Applicant argues that Wang ‘431 does not imply the use of a temperature sensor, disclosing only that the charging apparatus is designed to minimize peak temperature without any in vivo temperature measurements. The Examiner agrees. Wang ‘431 teaches the need to manage charging levels over time to minimize peak temperature, but does not teach a real-time regulation protocol. 
Applicant argues that Wang ‘665 does not disclose a temperature sensor that controls battery charging circuitry. The Examiner agrees. Wang ‘665 discloses an implantable charging apparatus that uses a temperature sensor to provide a real-time regulation scheme in the form of a temperature-regulating fan.
Applicant argues that obviousness cannot be maintained when the primary references teach the capability of preventing excess heating without a temperature sensor. However, “the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.”  In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991). In the instant case, Burnett teaches a rechargeable implantable pump. Wang ‘431 teaches an implantable, rechargeable medical device 
Applicant did not argue the dependent claims separately.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 240, 242, 243, 245, 248-250, and 252-259 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0147871 to Burnett in view of US 5,702,431 to Wang et al, further in view of US 5,991,665 to Wang et al.
In the specification and figures, Burnett discloses the apparatus substantially as claimed by Applicant. With regard to claims 240, 242, 243, 248, 249, 254, Burnett discloses an apparatus for drainage of body fluid comprising a pump 16, an implantable energy source with a storing device in the form of a rechargeable battery, a tube 11 connected to pump 16, wherein the apparatus may be used to pump fluid from ascites in the abdomen to another location (see FIGS 7, 14, ¶011, 0048, 0041, 0056). Burnett suggests an external energy source and a remote control, but fails to disclose a control unit. 
Wang discloses a charging system for an implanted medical device 14 with a battery 13 comprising control circuitry that is configured to manage the level of charging current over time to minimize temperature increases (and resultant tissue damage) while maximizing charging efficiency (see column 3, lines 40-60, column 4, lines 45-53, column 7, lines 40-45). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to add a current control system as 
In the specification and figures, the cited prior art suggests the invention substantially as claimed by Applicant (see rejections above). With regard to an implanted temperature sensor, the cited prior art does not disclose a temperature sensor implanted within a patient. Wang ‘431 teaches managing charging current to minimize temperature elevation, but lacks a real-time control loop to vary the current. Wang ‘665 discloses a charging control procedure for an implanted device wherein the temperature sensor 98 is located within the patient (see FIG 9, column 7, lines 50-55). Temperature fluctuations detected by sensor 98 trigger engagement of a fan to reduce temperature (see column 4, lines 1-6). Taken together, it would have been obvious to a person having ordinary skill in the art at the time of invention to use an internal temperature sensor to provide real-time feedback to control current delivery in order to minimize temperature increases, as taught by Wang ‘665. 
With regard to claims 245, 252, 253, Wang ‘431 discloses that the energy transforming device comprises a battery 13 connected to a coil 10 that receives inductive current from the coil 9 in the external charging device (see column 7, lines 1-15). 
With regard to claims 250, 254, Burnett discloses that the implanted apparatus has a wireless energy transmitter that may be used to control the function of the device (see ¶0046, 0065).
With regard to claims 255-259, the Wang ‘431 controller may adjust voltage, current, frequency, or amplitude to control charging (see columns 7-8, generally). 

Claim 244 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0147871 to Burnett in view of US 5,702,431 to Wang et al, in view of US 5,991,665 to Wang et al, further in view of US 6,798,716 to Charych.
In the specification and figures, the citer prior art teaches the invention substantially as claimed by Applicant (see rejections above). With regard to claim 244, the cited prior art does not disclose the use of ultrasonic energy for charging. However, Charych discloses the use of an ultrasound power unit 12 that generates ultrasound waves 16 that are received by circuit 18 and converted into electric energy for battery charging circuits 20 (see column 4, lines 40-52) as an alternative to induction charging (see column 1, lines 15-23). . When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 USC 103. See KSR Int’l Co. v. Teleflex, Inc., 127 C. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007). In the instant case, the finite number of wireless charging solutions would render it common sense to use the ultrasonic charging apparatus disclosed by Charych in the system suggested by Burnett and Wang.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        22 February 2021